Title: From John Adams to Benjamin Rush, 19 June 1789
From: Adams, John
To: Rush, Benjamin



Dear Sir
New York June 19th. 1789

Your single principle, in your letter of the 15th. must fail you you say "that Republican Systems have never had a fair Tryal” what do you mean by a fair tryal? and what by republican systems—Every Government that has more than one man in its soverignty is a republican system. Tryals inumerable have been Made as many as there have existed Nations. There is not and never was, I believe on Earth a Nation, which has not been at some period of its duration, under a republican Government. viz. under a Government of more than one, all the Various combinations and modifications which the subtile Brains of Men could invent have been attempted to no other purpose but to show that Discord, Anarchy & uncertainty of Life, Liberty and Property, can be avoided only by a perfect Equilibrium in the Constitution—You seem determined not to allow a limited  monarchy to be a republican system, which it certainly is, and the best that ever has been tryed—
There is no Proposition, of the Truth of which I am more clearly convinced than this, “that the Influence of general science" instead of curing any defect in an unballanced Republick, would only increase and enflame them, and make  them more intolerable, for this obvious and unanswerable Reason, that Parties would have in them, a greater number of able and ambitious Men who would only understand the better, how to worry one another with greater Art and dexterity—Religion itself, by no Means cures this inveterate evil, for Parties are always founded on some Principle, and the more conscientious men are, the more determined they will be in pursuit of their Principle System and Party——
I should as soon think of closing all my window shutters, to enable me to see, as of banishing the Classicks, to improve Republican Ideas—How can you say that factions have been few in America? Have they not rendered property insecure? have they not trampled Justice under foot? have not majorities voted Property out of the Pockets of others into their own, with the most decided tyranny?
Have not our Parties behaved like all Republican parties? is not the History of Hancock and Bowdoin the History of the Medici and Albizi—that of Clinton and Yates, the same with that of the Cancellieri and the Panchiatichi? and so on through the Continent. And We shall find, that without a Ballance the Progress will soon be, from Libels to Riots, from Riots to seditions, and from seditions to Civil Wars—
Every Project to enlighten our Fellow Citizens has my most hearty good Wishes: because it tends to bring them into a right way of thinking respecting the means of their Happiness, civil, political, social and religious.
I wish with all my heart, that the Constitution had expressed as much Homage to the Supreme Ruler of the Universe as the President has done in his first speech—The Petit Maitres who call themselves legislators & attempt to found a Government on any other than an eternal Basis of Morals and Religion, have as much of my Pitty as can consist with Contempt.
I am my dear sir, / Yours
John Adams